IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                        STATE V. SVOBODA


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                 V.

                                 CHAD L. SVOBODA, APPELLANT.


                               Filed May 17, 2022.    No. A-21-700.


        Appeal from the District Court for Lancaster County: RYAN S. POST, Judge, on appeal
thereto from the County Court for Lancaster County: MATT L. ACTON, Judge. Judgment of District
Court affirmed.
       Joe Nigro, Lancaster County Public Defender, and James Sieben for appellant.
       Douglas J. Peterson, Attorney General, and Matthew Lewis for appellee.


       MOORE, RIEDMANN, and ARTERBURN, Judges.
       MOORE, Judge.
                                       I. INTRODUCTION
        Chad L. Svoboda appeals from an order of the Lancaster County District Court affirming
his conviction and sentence in the county court for Lancaster County for second offense theft. On
appeal to this court, Svoboda claims that the county court should have granted his motion for
mistrial, that the evidence was insufficient to support his conviction, that he received an excessive
sentence, and that he received ineffective assistance from his trial counsel. We affirm.
                                  II. STATEMENT OF FACTS
                                            1. CHARGES
       On September 9, 2020, the State filed a complaint in the county court, charging Svoboda
with one count of theft by unlawful taking, $500 or less, second offense, in violation of Neb. Rev.


                                                -1-
Stat. § 28-511 (Reissue 2016), a Class I misdemeanor. See Neb. Rev. Stat. § 28-518(6) (Reissue
2016). Specifically, the State alleged that on August 7, Svoboda took or exercised control over
movable property belonging to Peter Oblender, valued at $500 or less, with the intent to deprive
Oblender of that property. The State alleged that Svoboda had a previous theft conviction in
Merrick County, Nebraska from June 2004.
                                              2. TRIAL
                            (a) Jury Selection and Opening Statements
        Svoboda’s jury trial began in the county court on February 3, 2021. Prior to jury selection,
the court advised Svoboda of his right to have the jury sequestered. Svoboda affirmed his
understanding of the court’s advisement; that no one had made him any promises or threatened
him in any way to get him to waive that right; and that he was waiving that right freely, voluntarily,
knowingly, and intelligently. The court accepted Svoboda’s waiver of his right to have the jurors
sequestered, and the trial proceeded with jury selection.
        After the jury, including one alternate juror, was impaneled and sworn, the county court
gave introductory instructions to the jury, including an admonition to avoid finding outside
information about the case or talking to anyone, even the other jurors, about the case. The court’s
admonishment included a specific instruction to not pay attention to any news reports regarding
the case.
        The parties then gave brief opening statements before the trial recessed for the day. Prior
to opening statements, the county court instructed the jury that the attorney’s statements are not
evidence. In Svoboda’s opening statement, his attorney thanked the jury and then stated:
                 My job here today is to make sure the State does their job, make sure that they
        provide you the evidence necessary, and they meet the burden before any determination of
        guilt is made for my client. My job is to make sure the evidence is admitted properly, and
        nothing improper is before you. I would ask that you do your job, a very important job here
        today. Most importantly is that you presume my client is innocent. You start with that
        presumption and you hold it to the end of this trial. You listen to all of the evidence before
        determining innocence or guilt. That’s the important part of what I’m asking you to do, and
        I’m appreciative for you.
                 With that, I would submit it.

       Before recessing for the day, the county court again admonished the jury to avoid talking
about or researching the case.
                             (b) Motions for Competency and Mistrial
        At some point after trial recessed on February 3, 2021, Svoboda was taken into custody on
an unrelated burglary charge. On February 4, outside the presence of the jury, the county court
informed the parties’ attorneys of a report from jail staff that Svoboda was in custody and
uncooperative. Svoboda’s attorney was allowed contact with him in the “jail staging area,” and
she reported to the court that Svoboda was not intoxicated, but was “extremely agitated,” “still on
suicide watch,” “[had] had no contact with his wife and not been able to get regular plain clothing,”
but that he might be willing to change into some clothing that jail staff had obtained. A deputy


                                                -2-
reported that Svoboda was “very agitated,” his behavior was “probably escalating,” and that he
would “probably be verbal in the courtroom.” The deputy further reported that Svoboda was angry
with staff in the jail and “angry with the whole procedure here.” Svoboda’s attorney requested a
continuance, which was granted by the court. The jurors were brought into the courtroom, and the
court explained, “There are a couple of things that . . . leave us unable to proceed at this point in
time.” The court continued trial to the afternoon of February 5. Prior to recessing, the court advised
the jurors that the “[s]ame admonitions apply.”
         On February 5, 2021, Svoboda’s attorney filed a motion to determine Svoboda’s
competency based on his behavior the day before. Svoboda’s attorney subsequently withdrew the
motion to determine competency after being given an opportunity to meet with him. She informed
the court, outside the presence of the jury, that while she still had some concerns, she thought that
Svoboda understood the nature of the proceedings.
         The county court also questioned Svoboda outside the presence of the jury about his ability
to understand the proceedings and his recent controlled substance use. Svoboda admitted to using
methamphetamine on the morning of February 3, 2021, before trial started. He stated that the drugs
had influenced him for about half a day and that he had not used any controlled substances or
alcohol since that time. Svoboda further stated that his uncooperativeness with the jail staff had
not been due to his methamphetamine use; but rather, that he had been upset and unable to contact
his wife. The court found that Svoboda was no longer under the influence and that he understood
the proceedings. When the court asked if he was ready to continue with his trial, Svoboda
confirmed, stating “sure.”
         Svoboda’s attorney then made an oral motion for mistrial based on the fact that local news
outlets had reported Svoboda’s arrest after the first day of trial. The news coverage had included a
mug shot of Svoboda, and his attorney noted that in comments to posts about the arrest on the
social media pages for local new outlets, Svoboda’s “full criminal history is detailed, as well as
suspected drug use and other personal information.”
         In connection with the motion for mistrial, the county court spoke to the jurors individually,
asking them each (1) whether they had seen, read, or heard anything about Svoboda since court
recessed on February 3, 2021, and (2) whether they had formed or expressed an opinion regarding
the guilt or innocence of Svoboda. All jurors except one answered in the negative to these
questions; the juror who responded affirmatively to the first question stated that she had read the
title of an article published in the newspaper. When asked what she recalled of the article, she
replied that “somebody broke into [a business], broke a window, took some things, and that’s it.”
She also recalled that the individual referenced in the article was Svoboda. In response to further
questioning by the court, this juror stated she understood that Svoboda was still presumed innocent,
that she had not mentioned what she read to any of the other jurors, and that she had not formed
an opinion about Svoboda’s guilt or innocence on the charge in question. We note that at the
conclusion of the questioning of each individual juror, the court instructed each juror not to
mention the questions to the other jurors. After the jurors were all questioned, Svoboda’s attorney
renewed the motion for mistrial, which the court overruled. A copy of the newspaper containing
the article about the arrest was received by the court as an exhibit “for purposes of the record on
appeal.” The trial then proceeded with the presentation of evidence.



                                                 -3-
                                            (c) Evidence
        The State presented testimony from the victim, the manager of the hotel where the victim
was staying, and a police officer who investigated the theft. We note that prior to the testimony of
each witness, the court instructed each of the witnesses that they could remove their face mask if
they felt comfortable doing so or that they could choose to remain masked. The record shows that
the victim chose to remain masked. The hotel manager did not state her choice on the record when
she took the stand, but at one point during her testimony, she stated that she had lowered her mask
after an unidentified speaker stated that it was difficult to hear her testimony. There is nothing in
the record to indicate the police officer’s masking choice.
                                       (i) Victim’s Testimony
        The victim, Oblender, testified that he was staying at a hotel in Lincoln on August 7, 2020,
and awoke to the sound of his hotel room door opening. Oblender initially assumed “it was just a
maid or something,” but he later realized that his black leather wallet was missing from his room.
He reported the incident to the Lincoln Police Department and the hotel manager, Mona Temple.
According to Oblender, his wallet contained around $40 or $50 and various debit and identity
cards, including his “common access card for the military.” Oblender had part-time employment
with the Air National Guard, and he testified that the common access card was “how [he] got on
base.” He estimated that the value of the wallet and the money inside was “probably $60-ish,
$70-ish” and testified that “it was a decent amount of work to get a military ID back in possession.”
The wallet was never returned to Oblender.
                                  (ii) Hotel Manager’s Testimony
        Temple testified that the hotel is equipped with a surveillance system, which records
everything that happens in the hallways, including when hotel guests enter and exit their rooms.
Temple stated that after receiving Oblender’s report, she and Investigator Jason Adams of the
Lincoln Police Department reviewed the hotel’s surveillance video footage from the morning of
August 7, 2020, for the period between 6 and 8 a.m. Temple observed Svoboda on the video
outside of Oblender’s hotel room, looking around and then entering and exiting the room multiple
times before going down the hall and into his own hotel room. She denied seeing anything in
Svoboda’s hands when he entered and exited Oblender’s hotel room. Temple identified Svoboda
in the courtroom as the individual she had seen on the video. According to Temple, the surveillance
video that she and Adams viewed on August 7 was no longer available because the videos are only
stored for 9 days before being automatically deleted by the system.
                                   (iii) Jackson v. Denno Hearing
        Next, a hearing on the voluntariness of Svoboda’s statements to law enforcement about the
wallet was held outside the presence of the jury pursuant to Jackson v. Denno, 378 U.S. 368, 84
S. Ct. 1774, 12 L. Ed. 2d 908 (1964). Before the jury left the courtroom, the county court again
admonished the jurors to not talk about the case with one another or anyone else; to not conduct
their own research; to not listen to any conversation; to not read, watch, or listen to any reports; to
not go near any of the locations mentioned; and to not form or express any opinion.



                                                 -4-
         During the hearing, Adams testified that he contacted Svoboda in his hotel room on the
date in question. Adams’ initial contact was with Svoboda’s wife (Svoboda was in the bathroom
for about 10 minutes before coming out and speaking to Adams). When Svoboda came out of the
bathroom, Adams identified himself as a police officer, told Svoboda that he was “investigating
what appeared to be a theft or the disappearance of an item from another [hotel] room,” and that
he had observed surveillance footage from inside the hotel showing Svoboda enter and leave the
other hotel room. Adams testified that, after several denials, Svoboda admitted taking Oblender’s
wallet and its contents into his room and then destroying the items before flushing them down the
toilet. Adams denied threatening, coercing, or forcing Svoboda to speak to him; testified that
Svoboda did not appear to be under the influence of drugs or alcohol at the time they spoke; and
stated that Svoboda never asked or attempted to leave or refused to cooperate. Adams testified that
Svoboda did tell him that he had been sick. Adams’ contact with Svoboda lasted for about 30 or
40 minutes. Adams stood in the doorway of the hotel room to converse with Svoboda, who was
sitting down in the room; another police officer was standing behind Svoboda.
         Svoboda also testified during the hearing, stating that he had used methamphetamine on
the morning of the day in question and that when he told Adams that he had flushed the wallet
down the toilet he had simply “told [Adams] what he wanted to hear.”
         The county court found Svoboda’s statements to officers on August 7, 2020 were freely
and voluntarily made.
                                  (iv) Police Officer’s Testimony
         After the jury returned to the courtroom, Adams testified that he responded to the hotel on
August 7, 2020, “to make contact with someone who wanted to report a larceny.” Adams described
speaking to Oblender, who reported his wallet missing, as well as to hotel management and then
viewing the hotel’s recorded security footage. Adams concluded that someone had been in
Oblender’s hotel room and identified that individual as Svoboda, another hotel guest. Adams
testified about his contact with Svoboda, consistent with the hearing testimony set forth above.
Additionally, Adams testified that another officer found “a pull tab from a zipper . . . that was part
of the wallet” in the bathroom of Svoboda’s room. According to Adams, while he was speaking to
Svoboda, the other officer went to his police cruiser to call Oblender, who confirmed that the
zipper pull tab the officer located “potentially was part of [his wallet].”
         Adams identified exhibit 2 as a copy of the body camera footage recorded during his
interaction with Svoboda. The county court received that exhibit into evidence, and the video was
played for the jury. After the video was played, Adams testified that he was able to confirm that
the individual portrayed in the video was Svoboda by comparing his physical presence to a DMV
photograph located through a mobile data computer in the police cruiser.
         On cross-examination, Adams confirmed that Svoboda denied taking the wallet several
times. When asked if he ever saw the wallet, he replied, “Just through the surveillance.”
                                (v) Parties Rest and Case Submitted
       After Adams’ testimony, the State rested. Svoboda’s attorney made a motion to dismiss,
which the county court overruled. Svoboda then rested without testifying or offering any other
evidence.


                                                -5-
         Following closing arguments and jury instructions, the county court submitted the case to
the jury for deliberations. We note that the alternate juror (the juror who had read the title of an
article published in the newspaper about Svoboda’s subsequent arrest) was dismissed and did not
participate in deliberations.
                                             (d) Verdict
        The county court submitted the case to the jury at 4:25 p.m. on February 5, 2021, and the
jury returned to the courtroom with a verdict at 5:17 p.m. The jury found Svoboda guilty of theft
by unlawful taking, $0-$500, and valued the stolen property at $130, and the court accepted the
jury’s verdict.
                                  (e) Enhancement and Sentencing
        Prior to sentencing, the State filed a motion to amend the complaint to correct the date and
case number of Svoboda’s prior conviction, which was granted. The amended complaint alleged
that Svoboda had a prior theft conviction in Hall County in September 2007. At the enhancement
and sentencing hearing on February 26, 2021, the prosecutor announced her belief that Svoboda
would be “stipulating that there is a valid prior for purposes of enhancement, and that he effectively
waived counsel.” Upon inquiry by the county court the prosecutor affirmed that Svoboda had
“waived counsel at all critical stages [in the prior case].” The response of Svoboda’s attorney to
the same inquiry is marked as “[i]ndiscernable” in the bill of exceptions from the hearing, but his
attorney did confirm that she “join[ed] in that stipulation.” Svoboda was present for the hearing
and did not comment or raise any objection to the stipulation. The court accepted the stipulation
and found Svoboda guilty of second offense theft.
        During the sentencing portion of the hearing, the county court heard arguments from the
parties’ attorneys and received into evidence a letter from Svoboda’s wife regarding sentencing.
During the State’s argument, the prosecutor recited Svoboda’s prior criminal history. Svoboda was
given the opportunity to speak, and he “apologize[d] to everybody” for his “behavior.” The court
sentenced Svoboda to 365 days’ incarceration. At the conclusion of the hearing, Svoboda stated,
“I didn’t know anything about a stipulation. Nobody told me about that.” The court instructed
Svoboda to talk to his attorney, and the proceedings were concluded.
                                   3. APPEAL TO DISTRICT COURT
         Svoboda initially filed a pro se notice of appeal to the district court, as well as a motion
requesting the appointment of new counsel based on the alleged ineffective assistance of his trial
counsel. His trial attorney also filed a motion requesting substitute counsel for Svoboda on appeal.
The county court granted the motion for substitute counsel and appointed new counsel for the
appeal. Another notice of appeal was subsequently filed by Svoboda’s appellate counsel.
         At the hearing before the district court on July 1, 2021, the court received as exhibits the
transcript of pleadings and the bill of exceptions from the county court proceedings, including the
newspaper and body camera footage received at trial. The court then heard argument from the
parties.
         The record on appeal does not include any statement of errors filed by Svoboda in
connection with his appeal to the district court, but the district court’s detailed order ruling on his



                                                 -6-
appeal clearly shows what issues were considered by the district court. The court rejected
Svoboda’s arguments that the county court should have granted his motion for mistrial, that there
was insufficient evidence to sustain his conviction, and that the county court had imposed an
excessive sentence. The court also rejected Svoboda’s claims of ineffective assistance of trial
counsel. Accordingly, it affirmed his conviction and sentence. We have set forth the details of the
court’s analysis as necessary below.
        Svoboda subsequently perfected his appeal to this court.
                                 III. ASSIGNMENTS OF ERROR
         Svoboda asserts, reordered and restated, that the district court erred by (1) affirming the
county court’s denial of his motion for mistrial, (2) finding the evidence sufficient to affirm his
conviction for theft, (3) affirming the excessive sentence imposed by the county court, and (4)
failing to find that he received ineffective assistance of counsel in the county court because he was
prejudiced by his trial counsel’s deficient performance in (a) giving an opening statement that did
not relay any facts or assert that Svoboda was not guilty, (b) not asking jurors any relevant
questions to support Svoboda’s motion for mistrial when given the opportunity to do so, (c) failing
to make an additional motion for mistrial after it was determined that Svoboda was under the
influence at the start of trial and had waived rights while under the influence, (d) failing to ask the
county court to order witnesses to remove their face masks while testifying, (e) failing to make
proper and timely objections when warranted, specifically objections that the State was leading a
witness and that several answers were speculative, (f) failing to file or make any oral motions to
move corrections staff from being seated near Svoboda during trial, and (g) improperly stipulating
to the validity of a prior offense before sentencing without consulting Svoboda, advising Svoboda
on how to proceed, or getting permission from Svoboda first.
                                   IV. STANDARD OF REVIEW
         In an appeal of a criminal case from the county court, the district court sits as an
intermediate court of appeals. State v. Grant, 310 Neb. 700, 968 N.W.2d 837 (2022). Both the
district court and a higher appellate court generally review appeals from the county court for error
appearing on the record. Id. When reviewing a judgment for errors appearing on the record, an
appellate court’s inquiry is whether the decision conforms to the law, is supported by competent
evidence, and is neither arbitrary, capricious, nor unreasonable. Id.
         In this case, we are unable to determine from the record on appeal whether Svoboda filed
a statement of errors as required by Neb. Ct. R. § 6-1518. In cases where no statement of errors
was filed and the district court reviewed for plain error, the higher appellate court likewise reviews
for plain error only. TransCanada Keystone Pipeline v. Tanderup, 305 Neb. 493, 941 N.W.2d 145
(2020). However, when an appellant fails to file a statement of errors in the district court, an
appellate court may at its discretion consider errors assigned in the appellate court, provided that
the record shows that those errors were also assigned in the district court. State v. Zimmerman, 19
Neb. App. 451, 810 N.W.2d 167 (2012). See, also, State v. Scherbarth, 24 Neb. App. 897, 900
N.W.2d 213 (2017) (despite failure to file particular statement of error in district court, higher
appellate court may still consider errors actually considered by district court).




                                                 -7-
        As noted above, a review of the record shows that the district court considered the errors
Svoboda claimed were committed by the county court. Accordingly, we elect to consider the four
assignments of error identified above as they were specifically assigned and specifically argued to
this court and are either claimed county court errors considered by the district court or claimed
errors by the district court with respect to the proceedings in district court.
        Decisions regarding motions for mistrial are directed to the discretion of the trial court and
will be upheld in the absence of an abuse of discretion. State v. Madren, 308 Neb. 443, 954 N.W.2d
881 (2021). An abuse of discretion occurs when a trial court’s decision is based upon reasons that
are untenable or unreasonable or if its action is clearly against justice or conscience, reason, and
evidence. Id.
        Regardless of whether the evidence is direct, circumstantial, or a combination thereof, and
regardless of whether the issue is labeled as a failure to direct a verdict, insufficiency of the
evidence, or failure to prove a prima facie case, the standard is the same: In reviewing a criminal
conviction, an appellate court does not resolve conflicts in the evidence, pass on the credibility of
witnesses, or reweigh the evidence; such matters are for the finder of fact, and a conviction will be
affirmed, in the absence of prejudicial error, if the evidence admitted at trial, viewed and construed
most favorably to the State, is sufficient to support the conviction. State v. Hassan, 309 Neb. 644,
962 N.W.2d 210 (2021).
        Absent an abuse of discretion by the trial court, an appellate court will not disturb a
sentence imposed within the statutory limits. State v. Grant, 310 Neb. 700, 968 N.W.2d 837
(2022).
        Whether a claim of ineffective assistance of trial counsel can be determined on direct
appeal presents a question of law, which turns upon the sufficiency of the record to address the
claim without an evidentiary hearing or whether the claim rests solely on the interpretation of a
statute or constitutional requirement. State v. Drake, 311 Neb. 219, 971 N.W.2d 759 (2022). In
reviewing claims of ineffective assistance of counsel on direct appeal, an appellate court decides
only whether the undisputed facts contained within the record are sufficient to conclusively
determine whether counsel did or did not provide effective assistance and whether the defendant
was or was not prejudiced by counsel’s alleged deficient performance. Id.
                                          V. ANALYSIS
                                     1. MOTION FOR MISTRIAL
         Svoboda asserts that the district court erred by affirming the county court’s denial of his
motion for mistrial. He argues that the jury was tainted because of the alternate juror’s admission
to reading a newspaper article regarding Svoboda’s arrest for an unrelated burglary and that in
order to preserve his right to a fair and impartial jury, his motion for mistrial should have been
granted.
         A mistrial is properly granted in a criminal case where an event occurs during the course
of trial which is of such a nature that its damaging effect cannot be removed by proper admonition
or instruction to the jury and thus prevents a fair trial. State v. Figures, 308 Neb. 801, 957 N.W.2d
161 (2021). Error cannot ordinarily be predicated on the failure to grant a mistrial if an objection
or motion to strike the improper material is sustained and the jury is admonished to disregard such
material. State v. Briggs, 303 Neb. 352, 929 N.W.2d 65 (2019). The defendant must prove that the


                                                -8-
alleged error actually prejudiced him or her, rather than creating only the possibility of prejudice.
Id. Extraneous material or information considered by a jury can be prejudicial without proof of
actual prejudice if (1) the material or information relates to an issue submitted to the jury and (2)
there is a reasonable possibility that it affected the jury’s verdict to the challenger’s prejudice. State
v. McSwine, 24 Neb. App. 453, 890 N.W.2d 518 (2017).
         In this case, the county court questioned each juror individually about any exposure to the
news coverage in question. Only one individual acknowledged reading anything about Svoboda’s
arrest on the unrelated burglary charge, and she stated that she had not formed an opinion as to
Svoboda’s guilt or innocence in this case. She indicated that she had not shared the information
with any of the other jurors and agreed not to use any of the information from the article during
deliberations. This individual was the alternate juror, was dismissed at the conclusion of trial, and
did not participate in the jury’s deliberations. The county court admonished the jury multiple times
throughout the trial not to read anything about the case or talk to any of the other jurors about the
case until deliberations. “An admonishment of the jury is typically sufficient to cure any
prejudice.” State v. Davis, 290 Neb. 826, 834, 862 N.W.2d 731, 737 (2015). Further, absent
evidence to the contrary, it is presumed that a jury followed the instructions given in arriving at its
verdict. State v. Henderson, 301 Neb. 633, 920 N.W.2d 246 (2018).
         Svoboda cannot show that he was prejudiced by the media coverage of his arrest after the
start of trial. There is nothing in the record to suggest that any juror other than the alternate juror
was exposed to the news coverage or that the news coverage influenced the outcome of the case.
The alternate juror did not participate in deliberations and there is no indication that the alternate
or any of the other jurors failed to follow the county court’s instructions. There is nothing to show
that the alternate juror’s exposure to a newspaper article about Svoboda’s arrest for an unrelated
burglary influenced the jury so as to taint the outcome of the case. The district court did not err in
affirming the county court’s denial of Svoboda’s motion for mistrial. To the extent that Svoboda’s
arguments go to one of his claims of ineffective assistance of trial counsel, we have addressed
those arguments further below.
                                     2. SUFFICIENCY OF EVIDENCE
        Svoboda asserts that the district court erred by finding the evidence sufficient to affirm his
conviction for theft. He challenges the sufficiency of the evidence regarding the theft and the value
of the items allegedly stolen. He also challenges the admissibility of his statements to law
enforcement.
        “A person is guilty of theft if he or she takes, or exercises control over, movable property
of another with the intent to deprive him or her thereof.” § 28-511(1). Oblender testified that on
the morning of August 7, 2020, he woke to the sound of someone entering his hotel room, after
which he discovered that his wallet was missing. The wallet was never returned to Oblender. Both
the hotel manager and law enforcement observed hotel surveillance footage showing Svoboda
entering and exiting Oblender’s room multiple times on the morning in question before returning
to his own hotel room. Svoboda later told law enforcement that he took the wallet, destroyed it,
and flushed it down the toilet in his room. A portion of the wallet was recovered from the bathroom
of Svoboda’s hotel room. Body camera footage of Svoboda’s statements to police was played for
the jury.


                                                  -9-
        Svoboda also challenges the jury’s valuation of the wallet and its contents at $130. He was
charged with committing a theft of property valued at $500 or less, which is classified as a Class I
misdemeanor. § 28-518(6). Oblender testified that his wallet contained around $40 or $50 and
various debit and identity cards, including his military identification card. He valued the wallet
and its contents at $60 to $70 and testified that replacing the military identification involved a
significant amount of work. The jury valued the items at $130, which is within the $0 to $500
grade of offense with which Svoboda was charged.
        Section 28-518(8) provides that “[i]n any prosecution for theft under sections 28-509 to
28-518, value shall be an essential element of the offense that must be proved beyond a reasonable
doubt.” However, although § 28-518(8) requires some value to be proved as an element of a theft
offense, the statutory language does not require proof of a particular threshold value. State v.
Duncan, 294 Neb. 162, 882 N.W.2d 650 (2016). The owner of chattels may testify as to their value
in a criminal case. State v. Dixon, 306 Neb. 853, 947 N.W.2d 563 (2020). An item’s market value
at the time of the theft may be established by either direct or circumstantial evidence, and it
presents a question of fact to be resolved by the fact finder. Id. When a fact finder determines the
value of property in a theft case, an appellate court will not set aside the finding unless it is clearly
erroneous. Id.
        Svoboda’s arguments about the sufficiency of the evidence on appeal involve the
credibility of various witnesses and the weight of certain evidence. An appellate court does not
resolve conflicts in the evidence, pass on the credibility of witnesses, or reweigh the evidence,
which matters are for the finder of fact. See State v. Hassan, 309 Neb. 644, 962 N.W.2d 210
(2021). There was sufficient evidence from which the jury could reasonably conclude that Svoboda
had stolen Oblender’s wallet. And, we conclude, as did the district court, that Oblender’s testimony
was sufficient to support the jury’s finding regarding the value of the stolen items for purposes of
§ 28-518(8). In sum, the district court did not err in finding the evidence sufficient to support
Svoboda’s conviction.
        In connection with his sufficiency of the evidence assignment of error, Svoboda also argues
that his statement to Adams was not properly admissible at trial and had little probative value. He
argues on appeal to this court, as he did to the district court, that “hounding by law enforcement
backed [him] into a corner” and that he chose to admit to the theft only “because he wanted his
interaction with law enforcement to end.” Brief for appellant at 15. However, Svoboda did not
object at trial to the admission of Adams’ statements about his confession, and thus he has not
preserved any error for appellate review. In a criminal trial, after a pretrial hearing and order
overruling a defendant’s motion to suppress, the defendant, to preserve the issue on appeal, must
object at trial to the admission of the evidence which was the subject of the suppression motion.
State v. Jones, 293 Neb. 452, 878 N.W.2d 379 (2016). See State v. Haltom, 264 Neb. 976, 653
N.W.2d 232 (2002) (applying same rule to pretrial determinations about voluntariness of
statements). Further, Svoboda does not assign error to the county court’s ruling on the Jackson v.
Denno issue or to the admission of Adams’ testimony about Svoboda’s statements. An alleged
error must be both specifically assigned and specifically argued in the brief of the party asserting
the error to be considered by an appellate court. State v. Wood, 310 Neb. 391, 966 N.W.2d 825
(2021). We decline to address this argument further.



                                                 - 10 -
                                      3. EXCESSIVE SENTENCE
         Svoboda asserts the district court erred by affirming the excessive sentence imposed by the
county court. He was convicted of theft by unlawful taking, $500 or less, second offense, a Class
I misdemeanor, which carries a possible penalty of imprisonment for up to 1 year, a fine of up to
$1,000, or both. § 28-511; § 28-518(6); Neb. Rev. Stat. § 28-106 (Reissue 2016). The county court
sentenced Svoboda to 365 days’ incarceration, which is within statutory limits.
         When imposing a sentence, a sentencing judge should consider the defendant’s (1) age, (2)
mentality, (3) education and experience, (4) social and cultural background, (5) past criminal
record or record of law-abiding conduct, and (6) motivation for the offense, as well as (7) the
nature of the offense, and (8) the amount of violence involved in the commission of the crime.
State v. Blake, 310 Neb. 769, 969 N.W.2d 399 (2022). The sentencing court is not limited to any
mathematically applied set of factors, but the appropriateness of the sentence is necessarily a
subjective judgment that includes the sentencing judge’s observations of the defendant’s demeanor
and attitude and all the facts and circumstances surrounding the defendant’s life. Id.
         In imposing the sentence, the county court considered the comments of counsel and of
Svoboda, the facts of the case, a letter from Svoboda’s spouse, and Svoboda’s lengthy criminal
history. The record shows that Svoboda has numerous prior convictions for both misdemeanor and
felony theft crimes, as well as convictions for possession of a controlled substance and terroristic
threats. The court also noted Svoboda’s pending charges for burglary in another case. In finding
Svoboda was not an appropriate candidate for probation and sentencing him to 365 days’
incarceration, the court stated “that record of theft is far too long.”
         The district court observed that the sentence was within the statutory limits, and it found
no abuse of discretion in the sentence imposed by the county court. The district court did not err
in this regard.
                             4. INEFFECTIVE ASSISTANCE OF COUNSEL
        Svoboda asserts that the district court erred by failing to find that he received ineffective
assistance of counsel in the county court because he was prejudiced by his trial counsel’s deficient
performance in various regards. As noted above, the record on appeal to this court does not include
any statement of errors filed in Svoboda’s appeal from the county court to the district court.
However, Svoboda’s framing of his claims of ineffective assistance in his assignments of error to
this court are consistent with the district court’s framing of the issues it considered. Specifically,
the district court stated that Svoboda’s allegations, “consolidated and restated,” were that his trial
counsel was ineffective in (1) failing to relay any facts or assert that Svoboda was not guilty during
opening statements, (2) failing to question jurors regarding their potential exposure to the news
media’s coverage of Svoboda’s arrest on an unrelated matter, (3) failing to move for a mistrial on
the grounds that Svoboda was under the influence at the start of trial, (4) failing to ask the county
court to order witnesses to remove their face masks while testifying, (5) failing to object to leading
questions by the State and to answers that were speculative, (6) failing to request that corrections
officers not be seated near Svoboda during the trial, and (7) stipulating to the validity of a prior
offense without consulting Svoboda.
        Svoboda was represented on appeal to the district court by different counsel than trial
counsel. When a defendant’s trial counsel is different from his or her counsel on direct appeal, the


                                                - 11 -
defendant must raise on direct appeal any issue of trial counsel’s ineffective performance which is
known to the defendant or is apparent from the record; otherwise, the ineffective assistance of trial
counsel issue will be procedurally barred. State v. Drake, 311 Neb. 219, 971 N.W.2d 759 (2022).
Once raised, an appellate court will determine whether the record on appeal is sufficient to review
the merits of the ineffective performance claims. Id.
         When a claim of ineffective assistance of counsel is raised in a direct appeal, the appellant
is not required to allege prejudice; however, an appellant must make specific allegations of the
conduct that he or she claims constitutes deficient performance by trial counsel. State v. Figures,
308 Neb. 801, 957 N.W.2d 161 (2021). General allegations that trial counsel performed deficiently
or that trial counsel was ineffective are insufficient to raise an ineffective assistance claim on direct
appeal. State v. Weathers, 304 Neb. 402, 935 N.W.2d 185 (2019). In order to know whether the
record is insufficient to address assertions on direct appeal that trial counsel was ineffective,
appellate counsel must assign and argue deficiency with enough particularity (1) for an appellate
court to make a determination of whether the claim can be decided upon the trial record and (2)
for a district court later reviewing a petition for postconviction relief to be able to recognize
whether the claim was brought before the appellate court. State v. Lierman, 305 Neb. 289, 940
N.W.2d 529 (2020). An ineffective assistance of counsel claim made on direct appeal can be found
to be without merit if the record establishes that trial counsel’s performance was not deficient or
that the appellant could not establish prejudice. State v. Kipple, 310 Neb. 654, 968 N.W.2d 613
(2022).
         To prevail on a claim of ineffective assistance of counsel under Strickland v. Washington,
466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the defendant must show that his or her
counsel’s performance was deficient and that this deficient performance actually prejudiced the
defendant’s defense. State v. Blake, 310 Neb. 769, 969 N.W.2d 399 (2022). To show that counsel’s
performance was deficient, a defendant must show that counsel’s performance did not equal that
of a lawyer with ordinary training and skill in criminal law. State v. Wood, 310 Neb. 391, 966
N.W.2d 825 (2021). To show prejudice in a claim of ineffective assistance of counsel, the
defendant must demonstrate a reasonable probability that but for counsel’s deficient performance,
the result of the proceeding would have been different. State v. Clausen, 307 Neb. 968, 951 N.W.2d
764 (2020). A reasonable probability is a probability sufficient to undermine confidence in the
outcome. State v. Collins, 307 Neb. 581, 950 N.W.2d 89 (2020).
                                        (a) Opening Statement
        Svoboda asserts that his trial counsel gave an opening statement that did not relay any facts
or assert that Svoboda was not guilty. As he did before the district court, Svoboda argues that his
attorney’s opening statement was too short and that by not asking the jury to find him not guilty
she implied that he was guilty. The district court first observed that there is no specific length
required for opening statements and that the case was not so complicated it needed a lengthy
introduction. The court found Svoboda’s allegations conclusory and insufficiently pled. The court
went on, however, to review the opening statement and found that it was not inconsistent with the
conduct of a lawyer with ordinary training and skill. Finally, the court observed that the jury was
instructed that counsels’ arguments were not evidence and noted the “overwhelming evidence”
presented to the jury of Svoboda’s guilt. In light of this evidence, the court found no reasonable


                                                 - 12 -
probability that had Svoboda’s trial counsel asked the jury to find him not guilty during her opening
statement, the result of the trial would have been different. We agree that Svoboda has not shown
either deficient performance or prejudice. The district court did not err in rejecting this claim.
                                    (b) Failure to Question Jurors
        Svoboda asserts that his trial counsel did not ask jurors any relevant questions to support
his motion for mistrial when given the opportunity to do so. The district court found the record
sufficient to review this claim and determined that Svoboda had not shown either deficient
performance or prejudice. The court observed that Svoboda had not indicated with any specificity
what questions should have been asked of the jurors by his trial counsel. The court also noted that
any attempt by trial counsel “to determine whether the jurors may have come across prejudicial
information without realizing it while in recess or through family and friends” would have risked
“introducing jurors to the prejudicial information they were charged with avoiding.” The court
also found that, given the sequence of questions asked of each juror by the trial court judge,
Svoboda could not establish prejudice. The court observed, “The inquiries now demanded by
[Svoboda] were answered when the [county] court asked if each juror had seen, heard, or read
anything about [Svoboda],” eliminating the need for trial counsel to inquire further.
        The entire analysis of a claim of ineffective assistance of counsel should be viewed with a
strong presumption that counsel’s actions were reasonable. State v. Lowman, 308 Neb. 482, 954
N.W.2d 905 (2021). Trial counsel is afforded due deference to formulate trial strategy and tactics,
and an appellate court will not second-guess trial counsel’s reasonable strategic tactics when
reviewing claims of ineffective assistance of counsel. Id. Svoboda’s trial counsel apparently made
a reasonable strategic decision in declining to further question the jurors who responded negatively
to the county court’s inquiries about their exposure to any information about Svoboda, which
decision we will not second-guess. Svoboda does not argue that any of the jurors other than the
alternate were, in fact, exposed to such information, and he does not argue that any of the jurors
failed to follow the county court’s instructions. The district court did not err in rejecting this claim.
                                  (c) Waiver of Jury Sequestration
        Svoboda asserts that his trial counsel failed to make an additional motion for mistrial after
it was determined that Svoboda was under the influence at the start of trial and had waived rights
while under the influence. The district court rejected this claim, stating that Svoboda’s allegations
were conclusory and did not show deficient performance. It also concluded that he was unable to
show prejudice. We agree.
        When a case is finally submitted to the jury, jury members must be kept together in some
convenient place, under the charge of an officer, until they agree upon a verdict or are discharged
by the court. State v. Foster, 286 Neb. 826, 839 N.W.2d 783 (2013). Here, the county court
submitted the case to the jury at 4:25 p.m. on February 5, 2021, and the jury reached a verdict less
than an hour later. The jury never separated during its deliberations, so regardless of whether
Svoboda was under the influence of methamphetamine when he waived jury sequestration, he
cannot show prejudice. See State v. Barranco, 278 Neb. 165, 769 N.W.2d 343 (2009) (jury actually
reached guilty verdict same morning case was submitted, so it never separated and there was no




                                                 - 13 -
violation of statute governing separation of jury). The district court did not err in rejecting this
claim.
                                          (d) Face Masks
        Svoboda asserts that his trial counsel failed to ask the county court to order witnesses to
remove their face masks while testifying. Prior to each witness’s testimony, the county court
instructed the witnesses that they could remove their masks if they felt comfortable, or keep the
masks on if they did not. Oblender stated that he would keep his mask on. Neither Temple nor
Adams stated at the start of their testimony their decisions with respect to masking, but the record
shows that Temple was masked at least for a portion of her testimony as she referenced lowering
her mask at one point. The district court found that Svoboda’s allegations were vague and
conclusory as he did not provide any facts to show that trial counsel’s failure to request the court
to order witnesses to remove their masks, or the use of masks, inhibited the jury’s assessment of
credibility. We agree that there were various other ways in which the jury could assess credibility
of each witness, and Svoboda has not shown that they were prevented from doing so. The district
court also determined that Svoboda could not show prejudice since the COVID-19 pandemic was
ongoing in Lancaster County at the time of his trial. Svoboda acknowledged before the district
court, as he does in his brief on appeal to this court, that “[throughout this ongoing pandemic,
masks have rightly been a mainstay in [c]ounty [c]ourt.” Brief for appellant at 22. The district
court did not err in rejecting this claim.
                                    (e) Evidentiary Objections
        Svoboda asserts that his trial counsel failed to make proper and timely objections when
warranted, specifically objections that the State was leading a witness and that several answers
were speculative. Although the district court examined one specific instance of a failure to object
referenced in Svoboda’s arguments before the district court, we find that this claim has not been
preserved in accordance with State v. Mrza, 302 Neb. 931, 926 N.W.2d 79 (2019), in which the
Nebraska Supreme Court held that assignments of error on direct appeal regarding ineffective
assistance of trial counsel must specifically allege deficient performance, and an appellate court
will not scour the remainder of the brief in search of such specificity. Svoboda’s assignment of
error lack’s specificity as to which portions of testimony of which witnesses were objectionable.
We decline to address this claim.
                                   (f) Corrections Staff Seating
        Svoboda asserts that his trial counsel failed to request that corrections staff be moved from
being seated near Svoboda during trial. The district court observed that Svoboda provided no facts
to show why trial counsel’s failure to request the officers be moved constituted deficient
performance. Accordingly, the court found the claim conclusory and insufficiently pled. The court
also determined that Svoboda was unable to show prejudice. We agree.
        Although the record does not reveal the presence of the corrections officers or where they
were seated, the record does show that on February 4, 2021, the county court had to postpone trial
until the following day because Svoboda was not cooperating with jail staff, appeared intoxicated,
and was on suicide observation. On that date, a deputy reported Svoboda’s escalating behavior and



                                               - 14 -
the likelihood that he would become verbal in the courtroom. The following day, the court spoke
to Svoboda about his behavior the previous day and established that while Svoboda was still upset
he was ready to proceed with trial.
        Svoboda has not shown a reasonable probability that a motion to move the corrections
officers would have been successful given his prior behavior and the fact that he was still upset
about the proceedings. Additionally, we note, as did the district court that the county court
instructed the jury to presume Svoboda was innocent until proven guilty beyond a reasonable
doubt, limiting any prejudicial effect of the presence of any corrections officers. The district court
did not err in rejecting this claim.
                                  (g) Stipulation to Prior Offense
        Svoboda asserts that his trial counsel improperly stipulated to the validity of a prior offense
before sentencing without consulting him, advising him on how to proceed, or getting permission
from him first. The district court determined that Svoboda had failed to provide sufficient facts
showing that his trial counsel’s performance was deficient in this regard. Svoboda was charged
with a second offense theft. The parties stipulated that the prior offense, which had been provided
by the State, was valid for the purposes of enhancement. Svoboda was present for the dialogue on
the stipulation, had an opportunity to disagree, and did not comment or raise any objection to the
stipulation described to the county court. Likewise, he was present when both the State and the
county court recited his prior criminal history. The prosecutor’s comments noted that Svoboda had
11 theft convictions, five of which were felonies, including a conviction in Hall County. The
county court’s recitation of his prior criminal history specifically noted a conviction for theft by
unlawful taking in Hall County (no year referenced) and a conviction for shoplifting in Hall County
in 2007. Svoboda did not object that any of the convictions referenced during these recitations
were not valid. He only spoke up after he was sentenced to state that he had not known about the
stipulation.
        The district court, citing State v. Alvarado, 27 Neb. App. 334, 931 N.W.2d 463 (2019),
observed that defense counsel does not perform in a deficient manner simply by failing to make
the State’s job more difficult. Svoboda did not argue before the district court that the prior
conviction used for enhancement was not valid. Nor does he make such an argument on appeal to
this court. The district court did not err in rejecting this claim.
                                        VI. CONCLUSION
        For the reasons stated above, we affirm the district court’s order affirming Svoboda’s
conviction and sentence. We further find that Svoboda’s claims regarding ineffective assistance of
trial counsel either fail or were not sufficiently raised before the district court and are thus not
preserved.
                                                                                         AFFIRMED.




                                                - 15 -